Citation Nr: 0616594	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-12 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for colon cancer, to 
include as secondary to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran's 
claim for service connection for colon cancer, to include as 
secondary to herbicide (Agent Orange) exposure.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's colon cancer is not of service origin, was 
not manifested to a compensable degree within one year 
following the veteran's separation from active military 
service, nor is it related to any incident of service.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by service nor 
may a malignant tumor be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in June 2002, after the enactment of the VCAA.  

An RO letter dated in June 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his condition was related to 
service.  By this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate his claim and 
it indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection.  
Because this claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable, as this denial renders any rating 
issue or effective date issue moot.  Therefore, as there has 
been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection may also be granted for malignant tumors 
manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

38 U.S.C.A. § 1116 (West 2002) provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

The veteran's VA medical records show that in June 2001, a 
polyp was removed from the veteran's colon.  A biopsy was 
conducted, which revealed invasive adenocarcinoma.  The 
veteran alleges that his colon cancer is a result of being 
exposed to Agent Orange while in service in Vietnam.  
Although the veteran submitted records showing that he served 
in Vietnam and is presumed to have been exposed to Agent 
Orange during that time, colon cancer is not a listed 
disability for which presumptive service connection is 
allowed, according to 38 C.F.R. § 3.309(e).  In addition, the 
Secretary has not determined, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of colon cancer.  38 C.F.R. § 3.309(e).  
Therefore, service connection for colon cancer is not 
warranted on a presumptive basis as due to Agent Orange 
exposure.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the veteran's 
service medical records are void for a diagnosis of colon 
cancer or symptoms of colon cancer.  In addition, the first 
evidence of a diagnosis of colon cancer is within the 
veteran's VA outpatient medical records that show he was 
diagnosed with colon cancer in June 2001.  This is more than 
one year after his discharge from service.  In addition, 
there is no medical evidence of record that shows that the 
veteran's colon cancer is related to his service.  Therefore, 
service connection is not warranted for colon cancer on a 
presumptive basis or a direct basis.




ORDER

Entitlement to service connection for colon cancer, to 
include as secondary to herbicide (Agent Orange) exposure is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


